Concurring Opinion by
Cercone, J.:
Appellant was indicted for a violation of the Pennsylvania Liquor Code, found guilty after trial by jury, and sentenced by the court as a second offender though *282the Indictment made no reference to any prior offense. The issue presented to this court was whether or not the sentence as a second offender was improper in view of the Commonwealth’s failure to state the prior offense in the Indictment, appellant claiming that Section 494 of the Pennsylvania Liquor Code (Act of April 12, 1951, P. L. 90, 47 P.S. 4-494) made such statement imperative. A reading of that section, however, clearly reveals it pertains to penalty only and does not make the prior offense a part of the substantive offense presently charged:
“Any- person who shall violate any of the provisions of this article, except as otherwise specifically provided, shall be guilty of a misdemeanor and, upon conviction thereof, shall be sentenced to pay a fine of not less than $100.00 nor more than $500.00, and on failure to pay such a fine, to imprisonment for not less than one month, nor more than three months, and for any subsequent offense, shall be sentenced to pay a fine not less than $300.00 nor more than $500.00, and to undergo imprisonment for a period not less than three months, nor more than one year.”
In Commonwealth v. Koczwara, 188 Pa. Superior Ct. 153, affirmed, 397 Pa. 575 (1959), we were not faced with the issue here presented for the Indictment in that case did contain the statement of the prior offense. The issue in that case was whether or not defendant’s sentence as a second offender was justified by the circumstances, and this court’s inclusion of a quotation mentioning as a requirement that the indictment contain a statement of the prior offense was merely dictum and wholly unnecessary to the case. In fact, a reading of the Koezwwra decision clearly reveals the problems that arise and are encountered by having an Indictment allege the prior offense, such as giving the jury a modified copy of the Indictment omitting the prior offense. In that case, we clearly noted that the *283averment as to the prior offense is not part of the substantive offense being presently charged, for we there stated:
“. . . 3. That on the trial of the substantive offense, the Commonwealth may not submit evidence of the former conviction, unless the former conviction may be put in evidence to affect his credibility or the defendant has put his character or reputation in evidence, and that the original indictment, with the averment of former conviction, should not be sent out to the jury; but that an exact copy, with the exception of such averment, may be. . .”
As the jury should not be apprised of the prior offense, it playing no part in the trial of the substantive offense, it would be most unreasonable to require the prior offense to be stated in the Indictment. The averment of the prior offense is not an averment of fact material to the substantive offense of which defendant should be notified in order to prepare his defense; the prior offense is material only in the determination of penalty after conviction, at which time the procedure indicated in our Koczwara decision is to be followed:
“4. That after conviction on the substantive averment, the district attorney should present in writing, a suggestion to show cause why the enlarged sentence should not be imposed, to which the defendant may answer.”
This procedure gives ample protection to the defendant in that at the time of sentencing he can interpose any defense he may have to the court’s consideration of the prior offense in the determination of his present sentence.
The lower court therefore properly sentenced the defendant on the basis of his record of prior offenses, even though they were not alleged in the indictment. The defendant’s conviction and sentence were based *284on a legally sufficient Indictment and on legally sufficient evidence. Therefore the judgment of the court below is properly affirmed.
Wright, P. J., joins in this concurring opinion.